Order                                                                                  Michigan Supreme
                                                                                                   Court
                                                                                       Lansing, Michigan
  March 17, 2015
                                                                                         Robert P. Young, Jr.,
                                                                                                    Chief Justice

  150775(18)                                                                              Stephen J. Markman
                                                                                              Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                           David F. Viviano
                                                                                         Richard H. Bernstein,
            Plaintiff-Appellee,                                                                          Justices
                                                              SC: 150775
  v                                                           COA: 323817
                                                              Isabella CC: 2013-002436-FC
  RICHARD CLARE PATHIC, JR.,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for leave to file a
  supplement brief is GRANTED. The supplement brief submitted on March 6, 2015, is
  accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 17, 2015